Petition for Writ of Mandamus Denied and Memorandum Opinion filed December
4, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-01061-CR

                       IN RE JARROW JEFFERSON, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                 232nd District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1263535

                        MEMORANDUM OPINION

      On November 26, 2012, relator Jarrow Jefferson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52.
In the petition, relator asks this court to compel the Honorable Mary Lou Keel, presiding
judge of the 232nd District Court of Harris County, to rule on his application for writ of
habeas corpus.
       This court affirmed relator’s conviction for possession of a controlled substance
on October 27, 2011. Jefferson v. State, No. 14-10-01211-CR; 2011 WL 5118966 (Tex.
App.—Houston [14th Dist.] 2011, no pet.). In his petition, relator contends he filed an
application for writ of habeas corpus in the convicting court on May 9, 2012, on which
the trial court has failed to rule.

       This court has jurisdiction to issue writ of mandamus to a district court to consider
and rule on a pending application for writ of habeas corpus if (1) relator has asked the
trial court to rule on his application, and (2) the trial court either refused to rule or failed
to rule on the application within what constitutes a reasonable time, considering all the
surrounding circumstances. See State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex.
Crim. App.1987) (orig. proceeding); Barnes v. State, 832 S.W.2d 424, 426–27 (Tex.
App.—Houston [1st Dist.] 1992, no pet.). A relator must show that the trial court
received, was aware of, and asked to rule on the application. In re Villarreal, 96 S.W.3d
708, 710 (Tex. App.—Amarillo 2003, orig. proceeding).

       Relator did not attach a file-stamped copy of his application demonstrating it is
actually pending in the trial court. Further, relator failed to provide the court with
evidence that the trial court was asked to rule on his application and refused to do so
within a reasonable time considering all the surrounding circumstances. Relator has not
established entitlement to the extraordinary relief of a writ of mandamus. Accordingly,
we deny relator’s petition for writ of mandamus.

                                                   PER CURIAM



Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).
                                               2